Citation Nr: 1822272	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-53 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the severance of service connection for chronic obstructive pulmonary disease (COPD) and asbestosis, effective July 1, 2015, was proper.

2.  Whether the severance of entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35, effective July 1, 2015, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, M. B.
ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1943 to March 1944.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before a VA Hearing Officer in December 2014.  A transcript of the proceeding is associated with the claims file.

The appellant testified at a Board hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of the proceeding is associated with the claims file. 

At the January 2018 hearing, the appellant's representative indicated that additional evidence would be submitted to support the appellant's appeal.  The appellant, through her representative, waived RO consideration of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The August 2012 rating decision establishing service connection for COPD and asbestosis is not clearly and unmistakably erroneous.

2.  The August 2012 rating decision granting entitlement to DEA is not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  Severance of service connection for COPD and asbestosis, effective July 1, 2015, was improper.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.105(d) (2017).

2.  Severance of entitlement to DEA under 38 U.S.C. Chapter 35, effective July 1, 2015, was improper.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Severance of Service Connection

The appellant asserts that VA improperly severed service connection for the Veteran's COPD and asbestosis.  The Board agrees, and restores service connection effective July 1, 2015. 

Once service connection has been granted, it can only be severed where the evidence establishes that the grant was clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170   (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "[i]f the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id. at 488.  The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous."  Id.   

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or law that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, 20 Vet. App. 482; Allen, 21 Vet. App. 54.

In this case, in an April 2015 rating decision, the RO severed service connection for COPD and asbestosis on the basis that the Veteran was not exposed to asbestos while on active military service.  

However, the Board finds that the evidence does not show that the grant was clearly and unmistakably erroneous.  To the contrary, the Board finds sufficient evidence of record tying the Veteran's COPD and asbestosis to his service.  For instance, the Veteran presented for sick call in February 1944 with symptoms including pain in the left chest and cough.  An x-ray at this time revealed a left pleural effusion.  

Although there are two opinions rendered by VA examiners in May 2011 and April 2015 that tend to support the notion that the Veteran did not meet the elements of service connection, the record also contains evidence positing the opposite.  See May 2011 VA examination (where the examiner opined that it was less likely that the Veteran's left pleural effusion due to primary atypical pneumonia while serving was related to his COPD); see also April 2015 VA examination (where the examiner opined that the Veteran's claimed condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness).  
Namely, there is evidence of record indicating that the Veteran was exposed to asbestos at the Naval Training Station in San Diego which caused his COPD and asbestosis.  For instance, in an August 2011 opinion, Dr. D. Covey opined that it was certainly within the bounds of reason to think that the Veteran's chronic restrictive lung disease with pleural plaques on the left and previous left pleural effusion could certainly be related to his asbestos exposure when he was in the Navy.  Additionally, an August 2012 VA examiner determined that it was as likely as not that the Veteran's chronic lung disease was the result of naval experience and asbestos exposure.  In yet another opinion, in March 2014, Dr. C. Fincher opined that it was probable that asbestos exposure was causing or contributing to the Veteran's lung problems.  Finally, in an August 2015 opinion, Dr. A. Kaul opined that it was more likely than not that the asbestos exposure was causing or contributing to the Veteran's chronic lung problem.

In considering the aforementioned evidence, the Board finds that the evidence is not sufficient to warrant severance of service connection for COPD and asbestosis.   The Board finds there is sufficient medical evidence of record showing that the Veteran's in-service exposure to asbestos caused his COPD and asbestosis.  See e.g. Watkins Environmental report at www.watkinsenviro.com/projects/asbestos-removal-demolition-naval-training-center/ (where the report noted that the United States Naval Training Center in San Diego, built in 1923, was placed on the military's closure list due to the necessity of removal of more than seventy acres of old, abandoned buildings, all heavily contamination with asbestos and lead); see also Dr. C. Fincher's March 2014 opinion; Dr. A. Kaul's August 2015 opinion.  

Although the March 2014 opinion by Dr. C. Fincher and the August 2015 opinion by Dr. A. Kaul were not of record at the time of the initial rating decision granting service connection, the Court has stated that a severance decision regarding service connection focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  See Stallworth, 20 Vet. App. 482.  In this case, the current evidence shows that reasonable minds could differ on whether the Veteran's COPD and asbestosis were caused by the Veteran's alleged in-service exposure to asbestos.   See Fugo, 6 Vet. App. 40.   Such a finding is required for the Board to determine that the August 2012 grant of service connection COPD and asbestosis was clearly and unmistakably erroneous.  As VA has not met the high evidentiary burden of showing clear and unmistakable error, the severance of service connection for COPD and asbestosis, effective July 1, 2015, was improper, and service connection must be restored as of that date.


      Severance of DEA

VA granted DEA because the benefit was derived from VA's grant of service connection for the Veteran's COPD and asbestosis.  Accordingly, VA severed DEA when it severed service connection in an April 2015 rating decision.  Because the Board has found VA improperly severed service connection, as discussed in detail above, it necessarily follows that VA improperly severed DEA.  As with the restoration of service connection for COPD and asbestosis, the entitlement to DEA is, too, restored effective July 1, 2015.  


ORDER

Severance of service connection for COPD and asbestosis, effective July 1, 2015, was improper and service connection is restored from that date.

Severance of entitlement to DEA under 38 U.S.C. Chapter 35, effective July 1, 2015, was improper and entitlement to benefits is restored from that date.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


